DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11, 15-20, 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose a driving assistance method, system, and a vehicle, the comprising: steering, in a training phase, the vehicle by a driver through a setpoint course to a setpoint destination position, wherein setpoint course data are gathered; steering, in a replay phase, the vehicle automatically through an actual course, wherein actual course data are gathered, and wherein, via a comparison of actual course data to setpoint course data, the steering of the vehicle is carried out so that the actual course is adapted or is being adapted to the setpoint course and ends in an area of the setpoint destination position; recording images of the surroundings of the vehicle with a camera as setpoint course data at setpoint positions, spaced equidistantly on a setpoint driving route of the setpoint course, wherein edge segments, feature points and corresponding descriptors are determined from an image processing for each of the images; recording, during the replay phase, images of the surroundings of the vehicle with the camera as actual course data at actual positions, spaced equidistantly on a driving route of the actual course, wherein edge segments, feature points and corresponding descriptors are determined from an image processing for each of the images; ascertaining, during . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661